UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-5021



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

WILLIE   JAMES  MURPHY,   JR.,  a/k/a   Jerry
Robinson, a/k/a Robert B. Carey, a/k/a Robert
G. Carey,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CR-05-134)


Submitted:   August 23, 2006            Decided:   September 26, 2006


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Acting Federal Public Defender, Ivan D.
Davis, Assistant Federal Public Defender, Sapna Mirchandani,
Research and Writing Attorney, Alexandria, Virginia, for Appellant.
Chuck Rosenberg, United States Attorney, Patrick F. Stokes,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Willie James Murphy, Jr., pled guilty to one count of

possession of a firearm by a convicted felon, in violation of 18

U.S.C. § 922(g)(1) (2000).       The district court sentenced him to

thirty-seven    months   in   prison.      Murphy   timely   appealed.    He

challenges the district court’s denial of his motion to suppress.

We affirm.

            Officer Dean Tran of the Fairfax County Police Department

responded to a dispatch call that security personnel at a Giant

Food Store in Falls Church, Virginia, were attempting to detain two

black males and a black female suspected of shoplifting.                 Upon

entering the store, Tran saw Murphy and another black male and a

black female arguing with a woman he recognized as a store security

officer with whom he had prior dealings and who he considered

reliable.     Tran said Murphy reached for his pocket several times

and that the officer repeatedly told him to keep his hands where he

could see them. When the other officers arrived, the suspects were

asked to accompany them to the store security office for further

questioning.

            Once inside the office, Murphy continued to be loud and

uncooperative.     Tran decided to pat down Murphy, who was much

larger than him, before continuing the investigation.               Several

officers wrestled Murphy to the wall where he was handcuffed and

patted down.     Among other things, the search revealed a gun in

Murphy’s waistband.      Murphy moved to suppress this evidence, which

the district court denied.


                                   - 2 -
             We review de novo legal conclusions underlying the denial

of a motion to suppress and review factual findings for clear

error.     United States v. Moreland, 437 F.3d 424, 429 (4th Cir.),

cert. denied, 126 S. Ct. 2054 (2006).              We view the evidence in the

light most favorable to the Government, which prevailed below.

United States v. Seidman, 156 F.3d 542, 547 (1998).                  “An officer

may,     consistent    with    the   Fourth    Amendment,      conduct   a   brief,

investigatory stop when the officer has a reasonable, articulable

suspicion that criminal activity is afoot.”               Illinois v. Wardlow,

528 U.S. 119, 123 (2000); Terry v. Ohio, 392 U.S. 1, 30 (1968).                   To

conduct a Terry stop, there must be “at least a minimal level of

objective justification for making the stop.” Wardlow, 528 U.S. at

123.     Reasonable suspicion requires more than a hunch, but less

than probable cause.          Id. at 123-24.       In assessing police conduct

in   a   Terry   stop,    courts     must   look    to   the   totality      of   the

circumstances.        United States v. Sokolow, 490 U.S. 1, 8 (1989).

             Officers conducting a lawful Terry stop may take steps

reasonably necessary to protect their personal safety, check for
identification, and maintain the status quo.                   United States v.
Hensley, 469 U.S. 221, 229, 235 (1985); see also United States v.

Moore, 817 F.2d 1105, 1108 (4th Cir. 1987) (brief but complete

restriction of liberty is valid under Terry).                    In addition, a

police officer may conduct a pat-down search of an individual

stopped in a Terry situation if he has a reasonable, articulable

suspicion that the person is involved in illegal activity and is

armed.     United States v. Raymond, 152 F.3d 309, 312 (4th Cir.


                                       - 3 -
1998).     The standard justifying such a pat-down search is not

onerous.    United States v. Swann, 149 F.3d 271, 274 (4th Cir.

1998).

            After a careful review of the record, we find that, even

after correcting for inconsistencies between the officer’s version

of the events and the video surveillance tape, there was reasonable

suspicion to conduct a Terry stop and frisk.

            Accordingly, we affirm.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                            AFFIRMED




                                - 4 -